Case 2:20-cv-04451-MWF-MRW Document 80 Filed 09/29/20 Page 1 of 1 Page ID #:1789

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No.        CV 20-4451 MWF (MRWx)                                      Date: September 29, 2020
   Title       Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.


   Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                      Rita Sanchez                                        Not Reported
                      Deputy Clerk                                  Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                    Not Present                                        Not Present

   Proceedings: (IN CHAMBERS) ORDER APPOINTING MEDIATOR AND
                APPORTIONING FEES

        The Court has reviewed the parties’ Joint Proposal for Appointment of
   Mediator, filed September 25, 2020. (Docket No. 79). The Court hereby
   ORDERS as follows:

               The Honorable Andrew J. Guilford is appointed to serve as the
                mediator.
               Judge Guilford’s fees shall be apportioned one-third to Plaintiffs and
                two-thirds to Defendants.
               The parties shall file a Joint Status Report every thirty days
                commencing October 30, 2020, or within ten days of completion of
                mediation, whichever occurs first.

           IT IS SO ORDERED.



                                                                            Initials of Preparer: RS/sjm




   CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
